Citation Nr: 1747989	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  09-37 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a lower back disability. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty from October 1966 to October 1968. 

In March 2017, the Veteran testified at a hearing before a Veteran's Law Judge (VLJ) of the Board.  The transcript is of record.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In February 2016 the Board remanded this matter for additional development. In May 2017 the Board again remanded the matter.  A Travel Board hearing was held before the undersigned in March 2017.

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The Veteran's acquired lower back disability is not shown to be related to active duty service or to any occurrence or event therein.  Arthritis was not shown within one year following separation from service.


CONCLUSION OF LAW

The Veteran's acquired lower back disability was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  
REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West); 38 C.F.R. § 3.159(b) (2016). 

A standard August 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(c) (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment records have been obtained and the Veteran has received treatment at VA health care facilities.  The Veteran directly submitted releases for VA to obtain any private treatment records.  The VA records have been obtained.  A May 2017 VA Report of General Contact indicated that there were no records at the VAMC in Los Angeles prior to November 2007. 

The Veteran was afforded a VA examination connected with the claim most recently in July 2017 which includes an opinion as to the etiology of any current lower back disability and its relationship to his period of service.  

As noted above, the Board remanded this matter in May 2017.  Specifically, the Board directed that a new VA examination and supplemental statement of the case (SSOC) be prepared and sent to the Veteran.  A review of the Veteran's claims file shows that he was provided an updated SSOC in March 2017.  As the requested development has been completed, all remand requirements have been met to make a determination on the Veteran's mental disorder and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

SERVICE CONNECTION FOR A LOW BACK DISORDER

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain disabilities, including arthritis, may be presumed to have been incurred in service where demonstrated to a degree of 10 percent within one year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The first element of Shedden is established for this claim because the record clearly demonstrates that the Veteran has a lower back disability.  VA treatment and private records dated between September 2009 and July 2017 repeatedly note a diagnosis of a lower back disability.  The dispositive question is whether the Veteran's lower back disability is related to disease or injury that is the result of service. 

The Veteran's essential contention is that he currently suffers from a lower back disability that is related to service.  The Board acknowledges that the Veteran's service treatment records are negative for complaints, treatments, or diagnoses of a lower back disability.  The Board acknowledges that the earliest medical evidence of the Veteran's lower back disability were x-rays taken from a VA examination dated April 2008, forty years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  Lastly, the Board acknowledges that the Veteran did not file a claim for service connection for a lower back disability until May 2007, approximately thirty-nine years following service there is no medical evidence of a nexus between service and the Veteran's lower back disability.  See Pond v. West, 12 Vet. App. 341(1999).  The Board finds service connection not warranted for a lower back disability, because the record indicates onset of the diagnosed a lower back disability many years after service and is not shown to be related to service.  

The Veteran's Service Treatment Records (STR's) confirm that upon entrance in October 1966 and separation in October 1968, the Veteran's lower back was evaluated as normal with no abnormalities during physical examinations.

During the March 2017 hearing the Veteran testified that he injured his back during service lifting high-speed turbine shafts.  The Veteran testified to being treated by a medical officer, but does not recall and cannot produce evidence of the treatment. 

On the Veteran's most recent July 2017 VA examination, the examiner was given specific remand request by the Board to obtain all VA treatment records pertinent to the Veteran's claim, re-examine the Veteran for a lower back disability, then opine whether the etiology of the Veteran's lower back disability has a service connection to the in service event he testified to above.  

The examiner noted that the Veteran's STR's from entry to separation are silent for complaints, evaluations, diagnoses, or treatments for a lower back disability with the October 1968 clinical evaluation spine of the musculoskeletal systems reported as normal. 

As stated above, being that no VA records of a lower back disability exist prior to May 2007, on an March 2008 private examination by a chiropractor, the examiner states that for two years he has treated the Veteran for multiple chronic periodic flare-ups of the lower back.  Furthermore, the examiner noted that the Veteran suffered the injury while in the military in 1970's.  The Veteran was discharged from the military on October 1968.  Thus the examiner's date would place the etiology of the Veteran's back disability to be post-service. 

On a February 2010 examination, private treatment records reveal back complaints by the Veteran and treatment with a diagnosis of lumbar segmental dysfunction, lumbar facet syndrome, and spasm of the muscle provided.  However, the private treatment records do not show evidence of a link to military service.

On the Veterans most recent July 2017 VA examination, the examiner noted that the Veteran demonstrated mild degenerative changes in the form of minimal degenerative disc disease and spondylosis of the lower thoracic and lumbar spine at the age of seventy.  The examiner opined that it is highly unlikely that the Veteran had any manifestations of arthritis in his spine within one year of his discharge at the age of 23. 

The Board finds that, the preponderance of the evidence is against finding that the Veteran's lower back disability is service connected.  No evidence of the record from the Veteran's STR's to the Veterans VA and private treatment records demonstrate that the Veteran's current lower back disability is in any way service connected. 

The opinions of record to the Veteran's claims provided thorough and persuasive rationales, the preponderance of the most probative evidence weighs against the claims.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a lower back disability is denied. 

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


